This action was heard on the motion of the defendants other than John A. Guion, trustee, that the action be consolidated for trial with an action entitled "Craven County v. National Holding Company and *Page 781 
others," now pending in the Superior Court of Craven County, and that the consolidated action be referred for trial.
From order allowing the motion to consolidate and referring the consolidated action to a referee, for trial, plaintiffs appealed to the Supreme Court.
There was no error in the order consolidating this action with another action pending in the Superior Court of Craven County. In Fleming v.Holleman, 190 N.C. 449, 130 S.E. 171, it is said: "The object of consolidating two or more actions is to avoid a multiplicity of suits, to guard against oppression and abuse, to prevent delay, and especially to save unnecessary cost and expense; in short the attainment of justice with the least expense and vexation to the parties litigant. Consolidation, however, is improper, when the conduct of the cause will be embarrassed, or complications or prejudice will result, which will injuriously affect the rights of the parties." In the instant case, the order of consolidation is supported by this principle.
An examination of the pleadings in this and in the action with which it was consolidated shows that there was no error in the order of reference. C. S., 573, subsection 5. The relief sought in both actions is equitable in its nature.
Affirmed.